Citation Nr: 0720103	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-41 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2005, a statement of the case was issued in October 
2005, and a substantive appeal was received in December 2005.

The veteran testified at a video-conference hearing before 
the Board in June 2006.  A transcript of this hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD due to an alleged series of in-service sexual assault 
incidents.  The record shows that the veteran has been 
diagnosed with PTSD by several VA psychologists, and his May 
2004 VA psychiatric examination expressly associated the PTSD 
diagnosis with sexual assault during military service in 
Vietnam.  The RO has denied the veteran's claim for service 
connection due to a lack of verification of the occurrence of 
the claimed stressor events.

There is an enhanced duty to assist the veteran with the 
development of his claim for service connection for an 
acquired psychiatric disability as a result of a personal 
assault.  Specifically, the RO must consider all of the 
special provisions of VA Adjudication Procedure Manual M21- 
1MR (M21-1MR), Part IV, regarding personal assault.  M21-1MR 
notes that personal assault is an event of human design that 
threatens or inflicts harm.  Examples include rape, physical 
assault, domestic battering, robbery, mugging, stalking, and 
harassment.  M21-1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR 
identifies alternative sources for developing evidence of 
personal assault, including private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2006); see Patton v. West, 12 Vet.App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330- 10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).

In the case at hand, the 'PTSD Secondary to Personal Assault' 
questionnaire was sent to the veteran in July 2004 and asked 
the veteran to submit other sources of information.  The 
questionnaire listed examples of possibly important 
information: unexplained visits to clinics, changes in 
performance evaluations, episodes of depression or anxiety, 
changes in use of medication, substance abuse, disregard for 
authority, obsessive behavior, or other behavioral changes.  
The Board does not believe, however, that the PTSD 
questionnaire effectively notified the veteran of the 
critical information that such evidence of behavioral changes 
could help to verify the occurrence of the claimed assault 
for the purposes of this claim.  Indeed, in a July 2004 
letter, the veteran expressed that he was confused by the 
information he received in connection with the questionnaire.

The December 2004 rating decision and the October 2005 
statement of the case may have informed the veteran that 
evidence of behavioral changes could substantiate the 
occurrence of a personal assault.  However, the Board finds 
that these communications provide insufficient notice in the 
veteran's personal assault claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed.Cir. 2006) (holding that the duty to 
notify cannot be satisfied by reference to various post-
decisional communications from which the claimant might have 
been able to infer what evidence was lacking).  Therefore, a 
remand is warranted to provide the veteran and his 
representative a letter that advises them as required by 38 
C.F.R. § 3.304(f)(3), and allow them the opportunity to 
furnish this type of evidence or to advise VA of potential 
sources of such evidence.

Additionally, although the veteran has been afforded a VA 
psychiatric examination for the purpose of establishing a 
current diagnosis of PTSD, the Board believes that a 
competent psychiatric opinion must be sought as to whether 
the record contains evidence of action or behavior to 
corroborate the veteran's account of the sexual assault 
incident.

In essence, the Board observes that existing psychiatric 
reports of record appear to attribute significance to 
elements of the veteran's own account of changing his 
behavior around his fellow servicemen following the alleged 
assaults, and making various decisions as consequences of the 
alleged trauma experienced.  Although psychiatric reports of 
record reflect that the veteran has discussed these accounts 
with doctors, it does not appear that any attempts have been 
made to obtain evidence that might corroborate potentially 
significant behavioral changes that may have been observed by 
others.  Moreover, it appears that the veteran has not 
received clear adequate notice of the great importance of any 
such evidence corroborating significant behavioral change 
following the alleged assaults, as such evidence may be 
pivotal to the outcome of his claim.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the claim is being remanded for further development, the 
Board finds it reasonable to give additional notice to 
expressly comply with the Dingess/Hartman decision.

Accordingly, in order to give the veteran every consideration 
in his appeal, this issue is REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to personal assault.  Once the 
veteran has been given the appropriate 
opportunity to respond to this notice, the 
RO should provide the appropriate 
assistance in obtaining evidence 
corroborating significant behavioral 
changes from any sources which the veteran 
may identify.

3.  After completion of the above, the 
veteran should be scheduled for a VA PTSD 
examination.  It is imperative that the 
claims file be made available to the 
examiner and reviewed in connection with 
the examination.  The examiner should 
review the record, to include service 
personnel records, and offer an opinion as 
to:

	a)   Is there evidence in the claims-
file of action or behavioral changes after 
the claimed May-June 1969 incidents which 
indicate that it is at least as likely as 
not (a 50-percent or greater probability) 
that the claimed in-service assaults 
occurred?  The examiner should offer an 
opinion in accordance with the guidance 
set forth in 38 C.F.R. § 3.304(f)(3).  As 
to the opinions offered by the examiner, 
the examiner should clearly indicate 
whether or not the opinions are based on 
history furnished by the veteran or on 
objective evidence in the claims file.

    b)  If the examiner concludes that the 
claimed assaults did take place, then the 
examiner should offer an opinion as to 
whether the veteran currently suffers from 
PTSD which is causally related to such an 
incident.

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



